Order entered February 4, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00012-CV

                        CITY OF DALLAS, Appellant

                                       V.

                  MARCO ANTONIO MONROY, Appellee

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-05452-D

                                    ORDER

      Before the Court is appellant’s February 2, 2022 motion for an extension of

time to file its brief on the merits. We GRANT the motion and extend the time to

February 28, 2022.


                                            /s/   CRAIG SMITH
                                                  JUSTICE